Case 7-19-cv-06611-NSR Document 42-1 — Filed in NYSD on 03/02/2020 Page 1 of 18

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

Plaintiff, Civil Action No. 19-CV-06611-NSR
v.

KTF ENTERPRISES, INC. and KIRKER
ENTERPRISES, INC.,

Defendants.

 

 

JAVIER AMIGON,

Plaintiff-Intervenor,
Vv.

KTF ENTERPRISES, INC. and KIRKER
ENTERPRISES, INC.,

Defendants.

 

 

CONSENT DECREE
Plaintiff United States Equal Employment Opportunity Commission (“EEOC”) filed this
action alleging that KTF Enterprises, Inc. and Kirker Enterprises, Inc. (“Defendants”) violated
Title I of the American with Disabilities Act of 1990 (“ADA”), as amended, 42 U.S.C. §§
12111-12117, when they failed to provide reasonable accommodations to employees with

disabilities (“Aggrieved Individuals”), and when they discharged the Aggrieved Individuals

  

      

because of their disabilities and/or because of the need to provide accommodations for such
y

SEEN

 

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 2 of 18

disabilities.

Plaintiff-Intervenor, Javier Amigon, intervened in this action. In addition, Amigon v.
KTF Enterprises, Inc. and Kirker Enterprises, Inc. (Civil Action No. 19-CV-08108) has been
consolidated with this action (Civil Action No. 19-CV-06611). In Amigon’s Complaint, he also
alleged that Defendants discriminated against him because of his disability, in violation of New
York State Human Rights Law, N.Y. Exec. Law §290 et seg. (“SNYSHRL”).

Although Defendants deny the allegations, the EEOC, Amigon, and Defendants (jointly
“the Parties”) have agreed that this action — which includes the claims from Amigon v. KTF
Enterprises, Inc., et. al., (19-CV-08108), that have now been consolidated into the instant case —
should be resolved by entry of this Consent Decree, and therefore do hereby stipulate and
consent to the entry of this Decree as final and binding on the Parties, including Defendants’
successors, assigns, subsidiaries, and any other entity with which Defendants may merge or
consolidate. The Parties have agreed that this Decree may be entered into without findings of
fact and conclusions of law having been made and entered by the Court.

In consideration of the mutual promises and agreements contained in this Decree, the
sufficiency of which is hereby acknowledged, the Parties agree as follows, the Court finds
appropriate, and it is therefore ORDERED, ADJUDGED AND DECREED that:

GENERAL PROVISIONS

1, This Decree is final and binding on the Parties and resolves all claims asserted by
the Complaint in this action and the underlying Charge No. 520-2017-00442. This Decree does
not resolve any other charge of discrimination pending before the EEOC, or any charge that may
be filed in the future.

2. The Parties agree and the Court finds that this Court has jurisdiction of the subject

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 3 of 18

matter of this action and of the Parties, that venue is proper, and that all administrative
prerequisites have been met.

3. By mutual consent of the Parties, this Decree may be amended in the interests of
justice and fairness and to facilitate execution of this Decree’s provisions. No waiver,
modification, or amendment of any provision of this Decree will be effective unless made in
writing, approved by all Parties to this Decree, and approved or ordered by the Court, except that
Plaintiff-Intervenor’s consent is not required for proposed amendment to any paragraphs other
than Paragraphs 19-23.

4, Whenever Defendants are required to send documents, reports, forms, or other
materials to the EEOC pursuant to this Decree, Defendants shall send such matters by electronic
mail to Kirsten Peters at kirsten.peters@eeoc.gov and “Consent Decree Monitor” at
decreemonitor.nydo@eeoc.gov.

INJUNCTIVE RELIEF

5. Defendants are enjoined from: (1) failing to make reasonable accommodations
to employees’ disabilities, and (2) discharging employees because of disability or because of a
request for reasonable accommodation of a disability.

6. Defendants are enjoined from engaging in retaliation of any kind against any
person because such person has opposed any practice prohibited by the ADA, filed a charge of
discrimination under the ADA, testified or participated in any manner in any investigation,
proceeding, or hearing under the ADA, or asserted any rights under the ADA or this Decree, or
because such person was identified as a possible witness in connection with this matter.

ADOPTION, POSTING, AND DISTRIBUTION OF POLICY
PROHIBITING EMPLOYMENT DISCRIMINATION

7. Upon entry of this Decree, Defendants will adopt or affirm an antidiscrimination

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 4 of 18

policy that prohibits discrimination on the basis of disability, outlines a procedure for making
complaints or reports of discrimination, and identifies the individuals with whom complaints or
reports should be filed (the “Antidiscrimination Policy,” attached as Exhibit A). The Policy
shall, at a minimum, expressly prohibit all forms of discrimination and retaliation prohibited by
the ADA, inform employees that they may request reasonable accommodations, state expressly
that such prohibition applies to employees and applicants for employment, and inform
employees that they are entitled to make complaints or reports of unlawful employment

_ discrimination to Defendants and to the EEOC. Nothing in this Paragraph represents an
endorsement by the EEOC or by the Court that Defendant has been or is in compliance with
federal anti-discrimination laws.

8. Defendants shall distribute a copy of the Antidiscrimination Policy to all current
employees within five (5) days of the entry of this Decree, and thereafter shall provide a copy of
the Antidiscrimination Policy to all employees hired after the entry of this Decree within five (5)
days of the start of their employment. The policy will also be made available to all employees on
Defendants’ company intranet. Defendant will redistribute the Policy to all employees annually
on the anniversary date of the entry of this Decree.

9. Within five (5) days of the entry of this Decree, Defendants will post a copy of
the Antidiscrimination Policy in locations visually accessible to and commonly frequented by its
employees and in locations typically used by Defendants for posting notices directed to
employees or job applicants.

10. Within five (5) days of the entry of this Decree, Defendants will conspicuously
display and maintain EEO posters in a location visually accessible to and commonly frequented

by Defendants’ employees and in locations typically used by Defendants for posting notices

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 5 of 18

directed to employees or job applicants.

11. Within five (5) days of the entry of this Decree, Defendants will post the “Notice
of Lawsuit and Settlement,” attached as Exhibit B, in locations visually accessible to and
commonly frequented by Defendants’ employees and in locations typically used by Defendants
for posting notices directed to employees or job applicants.

RECORDKEEPING AND REPORTING
12. During the Term of this Decree (see Paragraph 24, below), Defendants shall

_ maintain and make available for inspection and copying by the EEOC written records of every
request for a reasonable accommodation of a disability and complaint or report (oral or written,
formal or informal, internal or external) made by any employee of employment discrimination or
retaliation prohibited by the Antidiscrimination Policy or Paragraphs 5-6 of this Decree. For
each such request, complaint, or report, such records shall include: (a) the name of the employee
and that employee’s address and telephone number; (b) the date of the request, complaint, or
report; (c) a written description the request, complaint, or report, and a copy of any supporting
documentation that was provided; (d) a written description of the outcome of the request,
complaint, or report, including a description of what actions were taken or accommodations
granted, if any, by Defendants; and (e) if the request, complaint, or report was made in written
form, a copy thereof.

13. Defendants shall require personnel within its employ, upon request by the EEOC,
to cooperate reasonably with and to be interviewed by the EEOC for purposes of verifying
compliance with this Decree. Defendants shall permit a representative of the EEOC to enter
Defendants’ premises on two days’ notice, during normal business hours, for purposes of

inspecting any relevant documents or records or otherwise verifying compliance with this

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 6 of 18

Decree; provided, however, that the EEOC may enter Defendants’ offices without advance
notice, during normal business hours, for the purpose of verifying compliance with the notice
posting requirements of Paragraphs 9-11.

14. Defendants shall furnish to the EEOC the following written reports semi-annually
(“Semi-Annual Report”) during the Term of this Decree. The first Semi-Annual Report shall be
due six (6) months after entry of the Decree. Subsequent Semi-Annual Reports shall be due
every six (6) months thereafter, except that the final Semi-Annual Report shall be due thirty (30)
days prior to the expiration of the Decree. Each such Semi-Annual Report shall contain:

(a) Copies of all records described in Paragraph 12, above, for the six (6) month
period preceding the Semi-Annual Report or a certification by Defendants that
no complaints or reports of discrimination were received during that period;
and

(b) A certification by Defendants that the Notice required to be posted pursuant to
Paragraph 11 of the Decree remained posted in the manner required during the
entire six (6) month period preceding the Semi-Annual Report.

TRAINING

15. Within ninety (90) days of the entry of this Decree, and annually thereafter,
Defendants will provide all supervisory and management employees and other employees
involved in Human Resources no fewer than two (2) hours of live in-person training on federal
laws prohibiting discrimination in employment, with a special emphasis on laws prohibiting
discrimination based on disability, including reasonable accommodations, as well as training on
Defendants’ EEO policies, complaint procedure, and such trainees’ responsibilities thereunder.

Newly hired or promoted supervisory and management employees will be given the training

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 7 of 18

within thirty (30) days after starting in the position.

16. Within ninety (90) days of the entry of this Decree, and annually thereafter,
Defendants will provide all of its non-management employees no fewer than one (1) hour of live
in-person training on federal laws prohibiting discrimination in employment, with a special
emphasis on laws prohibiting discrimination on the basis of disability, including reasonable
accommodations, and retaliation, as well as training on Defendants’ EEO policies and the
procedure for making complaints. A senior member of management will be present to introduce
the trainer and state management’s commitment to the goals of the training. Newly hired
employees will be given the training within sixty (60) days after starting in the position. All
training for non-management employees will be provided in English unless upon Defendant’s
inquiry in advance of training, an employee informs the Defendant that s/he is unable to
understand or comprehend the training in English. In such cases, the Defendant will either
provide an interpreter for the employee or provide training in the language requested by the
employee.

17. Defendants shall obtain the EEOC’s approval of their proposed trainer and the
content the trainer proposes to present before the commencement of any training session required
under Paragraphs 15 and 16, above. Defendants shall submit the name, address, telephone
number, resume and training proposal of its proposed trainer (including copies of all materials
the trainer proposes to display, distribute, or otherwise present) to the EEOC at least thirty (30)
days prior to the proposed date of the first training session, and if the content changes, at least
thirty (30) days prior to the proposed date of the next training with the changed content. The
EEOC shall have ten (10) days from the date it receives the information described above to

accept or reject the proposed trainer and/or the content the trainer proposes to present. In the

 
Case 7-19-cv-06611-NSR Document 42-1 — Filed in NYSD on 03/02/2020 Page 8 of 18

event the EEOC does not approve Defendants’ proposed trainer and/or content, Defendants shall
have five (5) days to identify an alternate trainer and/or revise the content its trainer proposes to
present. The EEOC shall then have five (5) days from the date it receives the information
described above to accept or reject the alternate trainer and/or content. If the Parties cannot
agree on a trainer or training content through this process, they may seek the Court’s assistance.
18. Defendants will maintain attendance records identifying in legible form the names
and job titles of the attendees at each session and also containing the signature of each attendee,
as well as copies of all training materials presented. Within fifteen (15) days of each training
session, Defendants will provide the EEOC a copy of the attendance records and all materials
used during the training session, as well as the names and titles of any employees who have not
yet received the annual training.
MONETARY RELIEF
19. Defendants shall make payments totaling $175,000 (“Payments”), to Amigon and
the other individuals identified by the EEOC as Aggrieved Individuals in this litigation, as set
forth below.
20. Within five (5) business days after the entry of this Decree, Defendants shall issue
and mail, by Certified Mail, checks in the following amounts:
a. To Amigon: $112,500 in compensatory damages;
b. To the Worker Justice Center of New York, Amigon’s counsel: $12,500 in
attorney’s fees;
c. To Hernandez, $12,500 in lost wages and $12,500 in compensatory damages;
and

d. To Sanchez: $12,500 in lost wages and $12,500 in compensatory damages.

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 9 of 18

21.  Amigon’s check will be mailed to Amigon’s counsel at the following address:
Attn: John Marsella, Worker Justice Center of New York, 1187 Culver Road, Rochester, New
York 14609.

22. Defendants will make all required withholdings from the portions of the Payments
representing lost wages for applicable federal, state, and local income taxes and the employee
share of federal payroll taxes, but will not make any withholdings or deductions from the
portions of the Payments representing compensatory damages. Defendants will be responsible
for (and may not deduct) any tax obligation Defendants incurs as a result of these payments,
including the employer’s share of payroll taxes. Defendants shall contemporaneously send copies
of each check to the EEOC. Defendants will issue an IRS Form W-2 for each Payment
representing lost wages and an IRS Form 1099 for each Payment representing compensatory
damages.

23. If any portion of a Payment due to an Aggrieved Individual under this Decree is
not made in full and mailed within ten (10) business days of the entry of this Decree, then for
each day beyond the tenth business day that such portion (“Unpaid Amount”) remains unpaid,
Defendant shall pay the Aggrieved Individual, in the manner set forth above, an amount equal to
the greater of $25.00 or 0.1% of the Unpaid Amount.

TERM OF DECREE AND DISPUTE RESOLUTION

24. This Decree will remain in effect for three (3) years from the date of entry
(“Term”), provided, however, that if, at the end of the Term of the Decree, any disputes about
compliance with the Decree remain unresolved (see Paragraph 25, below), the Term of the
Decree shall be automatically extended until such time as all such disputes have been resolved.

This case may be administratively closed but will not be dismissed. The Decree will expire by

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 10 of 18

its own terms at the end of the Term, without further action by the Parties or the Court, unless the
duration of this Decree has been extended automatically pursuant to this Paragraph or by other
order of the Court.

25. If during the Term of this Decree the EEOC believes that Defendants have failed
to comply with any provision(s) of the Decree, the EEOC shall notify Defendants of the alleged
non-compliance and shall afford Defendants ten (10) business days to remedy the non-
compliance or satisfy the EEOC that Defendants have complied. If Defendants have not
remedied the alleged non-compliance or satisfied the EEOC that it has complied within ten (10)
days, either party may apply to the Court for relief, including modification of this Decree or
other relief that the Court determines to be appropriate.

26. No party will contest the validity of this Consent Decree or that the Court has
jurisdiction to enforce this Decree and its terms for all purposes including, but not limited to, the
entering of all orders, judgments, and decrees as necessary to implement the relief provided
herein for the Term of this Decree. Subject to the requirements of Paragraph 25, a breach of any
provision of this Decree by Defendants shall be deemed a substantive breach of this Decree for
which EEOC may bring an enforcement action.

MISCELLANEOUS PROVISIONS

27. Each party shall bear its own expenses, attorneys’ fees, and costs, except as
otherwise provided by this Decree.

28. The terms of this Decree are and shall be binding on the present and future
directors, officers, managers, agents, successors and assigns of Defendants. At least twenty-one
(21) days prior to any sale or other transfer of either Defendant’s business or sale or other

transfer of all or a substantial portion of either Defendant’s assets, Defendants shall provide a

10

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 11 of 18

copy of this Decree to any potential purchaser, potential transferee, or other potential successor.

29. When this Decree requires a certification by Defendants of any fact(s), such
certification shall be made under oath or penalty of perjury by an officer or management
employee of Defendants.

30.  Amigon represents and warrants that this Decree has been fully read to and/or
translated for him in a language that he fully comprehends.

31. This Decree may be executed by each Party in separate counterparts, each of
which shall be deemed an original and the sum of which shall constitute one document.

Photocopies or scans shall be as valid as originals.

APPROVED IN FORM AND CONTENT:

FOR PLAINTIFF U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

lGpy Curt

JEFFREY BURSTEIN
Regional Attorney

JUSTIN MULAIRE
Supervisory Trial Attorney

JADHIRA RIVERA
Trial Attorney

KIRSTEN PETERS
Trial Attorney

 

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
New York District Office

33 Whitehall Street, Fl. 5

New York, NY 10004

Tel: (929) 506-5325

Fax: (212) 336-3623

Email: kirsten.peters@eeoc.gov

 

11
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 + Page 12 of 18

FOR PLAINTIFF-INTERVENOR, JAVIER AMIGON,

eA VE Rep ML COM

Javier Amigon

FOR DEFENDANTS KTF ENTERPRISES, INC. and KIRKER ENTERPRISES, INC,,

bor

KTF Enterprises, Inc. and Kirker Enterprises, Inc,
Edward W. Moore, Seniex-¥i i d

ChiefGomplianee Officer Stcrerary yn

SO ORDERED, ADJUDGED AD DECREED this /__ day of Wheel L020.
| / whan rainy WY
/

Ne}éon S, Roman
United States Districtfudge

 

 

B® Win SANEW (7) Aacuys of Me expwanoh
of Inn Tarr of Snis Consent Decree , aS dehined
oy Paragraph LH herein, Alans shall HZ
pun Vae Coury a OC QPOSE cl ovcar Leruwmasing
Mas CONIA and THA EMITS OF She Cuinsouly
Necree ,
The Clerk of Yne Courh 1S TSeesFully aAwecsed 40
lemwivede See molion @r ECE NO-47 and +o
close Ake action -
teal |
2 SO ORDERED:
hovek: Maveh!3, 2020 WI
Wage eaus AY As.

   
    

 

HOM NELEONS OMAN
UNITED STATES DISTRICT:

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 13 of 18

Exhibit A

 
Case 7-19-cv-06611-NSR Document 42-1 — Filed in NYSD on 03/02/2020 Page 14 of 18

KIRKER’S COMMITMENT TO DIVERSITY
Equal Employment Opportunity

Kirker is an equal opportunity employer. In accordance with applicable law, we prohibit
discrimination against any applicant or employee based on any legally-recognized basis,
including, but not limited to: race, color, religion, sex (including pregnancy, lactation,
childbirth or related medical conditions), sexual orientation, gender identity, age (40 and
over), national origin or ancestry, citizenship status, physical or mental disability, genetic
information (including testing and characteristics), veteran status, uniformed
servicemember status or any other status protected by federal, state or local law. Our
commitment to equal opportunity employment applies to all persons involved in our
operations and prohibits unlawful discrimination by any employee, including supervisors
and co-workers.

We also comply with New Jersey law, which prohibits discrimination and harassment
against any employees or applicants for employment based on race (including traits
historically associated with race, such as hair texture, hair type and protective hairstyles),
creed, color, national origin, ancestry, age, sex, pregnancy or breastfeeding (including
childbirth, breastfeeding or expressing milk for breastfeeding or medical conditions
related to pregnancy, childbirth or breastfeeding), marital status, civil union or domestic
partnership status, affectional or sexual orientation, gender identity or expression, atypical
hereditary cellular or blood trait, genetic information, disability (including AIDS and HIV-
related illnesses), liability for service in the U.S. Armed Forces and use or non-use of
tobacco products outside the workplace. Additionally, the Company prohibits retaliation
against any employee who requests from, discusses with or discloses to a current or
former employee, a lawyer from whom the employee seeks legal advice or a government
agency information regarding the job title, occupational category, rate of compensation
(including benefits), gender, race, ethnicity, military status, or national origin of the
employee or any other employee. Employees are not required to disclose their wage
information.

Discrimination and harassment is prohibited on the basis of all of the categories described
above, which are referred to as “protected categories.”

Complaint Procedure

Any employee who believes that he or she has been harassed, discriminated against or
subject to retaliation by a co-worker, supervisor, agent, client, vendor or customer of
Kirker, in violation of the foregoing policies, or who is aware of such harassment,
discrimination or retaliation against others, should immediately provide a written or verbal
report to his or her supervisor, any other member of management or to Human Resources
to report such incidents. Individuals can also submit a written complaint online at
https://iwf.tnwgrc.com/rpminternational, but are not required to do so. Individuals may
also submit a verbal complaint by using the Hotline number: 1-888-898-4088. After a
report is received, a thorough and objective investigation by management will be
undertaken. The investigation will be completed and a determination made and

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 15 of 18

communicated to the employee as soon as practical. The Company expects that all
employees fully cooperate with any investigation conducted by the Company into a
complaint of proscribed harassment, discrimination or retaliation, or regarding the alleged
violation of any other Company policies.

lf we determine that this policy has been violated, remedial action will be taken,
commensurate with the severity of the offense. Appropriate action will also be taken to
deter any future harassment or discrimination prohibited by this policy. If a complaint of
prohibited harassment, discrimination or retaliation is substantiated, appropriate
disciplinary action, up to and including termination of employment, will be taken.

The Equal Employment Opportunity Commission ("EEOC") and equivalent state agencies
will accept and investigate charges of unlawful discrimination or harassment at no charge
to the complaining party.

Protection Against Retaliation

Retaliation is prohibited against any person by another employee or by Kirker for using
this complaint procedure, reporting proscribed harassment, or for filing, testifying,
assisting or participating in any manner in any investigation, proceeding or hearing
conducted by a governmental enforcement agency. Prohibited retaliation includes, but is
not limited to, termination, demotion, suspension, failure to hire or consider for hire, failure
to give equal consideration in making employment decisions, failure to make employment
recommendations impartially, adversely affecting working conditions or otherwise
denying any employment benefit.

An employee should report any retaliation prohibited by this policy to his or her supervisor,
any management team member or to Human Resources. Employees can contact Human
Resources to report such incidents. Any report of retaliatory conduct will be investigated
in a thorough and objective manner. If a report of retaliation is substantiated, appropriate
disciplinary action, up to and including termination of employment, will be taken.

Disability and Accommodation

To comply with applicable laws ensuring equal employment opportunities for individuals
with disabilities, Kirker will make reasonable accommodations for the known physical or
mental limitations of an otherwise qualified individual with a disability who is an applicant
or an employee, unless undue hardship and/or a direct threat to the health and/or safety
of the individual or others would result. Any employee who requires an accommodation
in order to perform the essential functions of his or her job, enjoy an equal employment
opportunity, and/or obtain equal job benefits should contact Human Resources to request
such an accommodation. Human Resources will communicate with the employee and
engage in an interactive process to determine the nature of the issue and what, if any,
reasonable accommodation(s) may be appropriate. In some cases, this interactive
process may be triggered without a request from the employee, such as when the
Company receives notice from its own observation or another source that a medical
impairment may be impacting the employee’s ability to perform his or her essential job
functions.

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 16 of 18

Employees who believe they need an accommodation must specify, preferably in writing,
what barriers or limitations prompted the request. The Company will evaluate information
obtained from the employee, and possibly his or her health care provider or another
appropriate health care provider, regarding any reported or apparent barriers or
limitations, and will then work with the employee to identify possible accommodations, if
any, that will help to eliminate or otherwise address the barrier(s) or limitation(s). If an
identified accommodation is reasonable and will not impose an undue hardship on the
Company and/or a direct threat to the health and/or safety of the individual or others,
Kirker will generally make the accommodation, or it may propose another reasonable
accommodation that may also be effective. Employees are required to cooperate with
this process by providing all necessary documentation supporting the need for
accommodation, and being willing to consider alternative accommodations when
applicable.

Kirker will also consider requests for reasonable accommodations for medical conditions
related to pregnancy, childbirth and lactation where supported by medical documentation
and/or as required by applicable federal, state or local law.

Employees who wish to request unpaid time away from work to accommodate a disability
should speak to Human Resources.

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 17 of 18

Exhibit B

 
Case 7-19-cv-06611-NSR Document 42-1 Filed in NYSD on 03/02/2020 Page 18 of 18

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

New York District Office
33 Whitehall Street, 5 Floor
New York, NY 10004-2112
For Genera! Information: (800) 669-4000
TTY: (800)-669-6820
District Office: (929) 506-5270

 

NOTICE OF LAWSUIT AND SETTLEMENT

This Notice is being posted as part of a Consent Decree, settling a lawsuit brought by the U.S. Equal
Employment Opportunity Commission (“EEOC”) against Defendants KTF Enterprises, Inc. and Kirker
Enterprises, Inc., in Federal court in the Southern District of New York (Civil Action No. 19-CV-06611). In its
lawsuit, the EEOC alleged that former KTF employees were unlawfully discriminated against a number of
employees by refusing to accommodate their disabilities and discharging them; the allegations were not made
by current or former Kirker employees.

Federal law prohibits employers from discriminating against employees and applicants based on disability, sex,
national origin, religion, race, color, age, or genetic information. Federal law also prohibits employers from
retaliating against individuals who complain about or oppose discrimination or participate in any way in the
processing of a complaint.

Defendants and its managers and supervisors will support and comply with Federal law prohibiting
discrimination against any employee or applicant for employment because of an individual’s disability.

Under the Consent Decree, Defendants will:

1. Comply with Federal law and not discriminate against employees because of a disability, refuse to
accommodate employees’ disabilities or retaliate against any person who exercises his or her rights
under Federal anti-discrimination laws;

2. Maintain and distribute written policies and procedures prohibiting discrimination and enabling
employees to file complaints;

3. Provide training on Federal laws prohibiting employment discrimination to all current and future
employees;

4. Permit EEOC to monitor compliance with the Consent Decree;

Post and distribute this Notice; and

6. Pay money damages to the individuals who alleged that they were discriminated against because of
their disabilities.

Nn

Should you have a complaint of discrimination, follow KTF Enterprises’ or Kirker Enterprises’ policy for
reporting such complaints, or you may contact the EEOC at:

U.S. Equal Employment Opportunity Commission
New York District Office
33 Whitehall Street, 5th Floor
New York, New York 10004
Phone: 1-800-669-4000
TTY (for hearing impaired): 1-800-669-6820 | ASL Video Phone (for hearing impaired): 1-844-234-5122
Website: http://www.eeoc.gov
Dated:

 

THIS IS AN OFFICIAL NOTICE AND MUST NOT BE ALTERED OR DEFACED BY ANYONE OR
COVERED BY ANY OTHER MATERIAL

This notice must remain posted for three years from date shown above, and most not be altered, defaced,
or covered by any other material. Any question concerning this Notice or compliance with its provision
may be directed to the U.S. Equal Employment Opportunity Commission at the number listed above.

 

 
